Case 2:17-cv-00177-CCC-MF Document 293 Filed 02/24/20 Page 1 of 1 PageID: 10539




 Arnold B. Calmann
    973.645.4828
  abc@saiber.com
                                                               February 24, 2020

 BY ELECTRONIC FILING
 William T. Walsh, Clerk
 United States District Court for the District of New Jersey
 Martin Luther King Jr. Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07102

        Re:     IQVIA, et al. v. Veeva Systems Inc.,
                Civil Action No. 2-17-cv-00177-CCC-MF
 Dear Mr. Walsh:

         We represent Defendant and Counterclaim-Plaintiff Veeva Systems Inc. (“Veeva”) in the
 above matter. On February 18, 2020, Plaintiff IQVIA filed a Motion for Sanctions (“Motion”)
 (ECF No. 283), asserted as a dispositive motion. Without waiver of any of Veeva’s rights, in
 light of IQVIA’s asserted motion, we respectfully request pursuant to Local Civil Rule 7.1(d)(5),
 an adjournment of the return date for that Motion. The Motion is presently returnable before the
 Honorable Claire C. Cecchi, U.S.D.J., on March 16, 2020, with Veeva’s opposition papers
 presently due on or before March 2, 2020.

         The originally noticed motion day has not previously been extended or adjourned. With
 the extension of time provided under the foregoing Rule, the new return date for the Motion will
 be April 6, 2020, and Veeva’s opposition papers will be due on or before March 23, 2020.

        Thank you for your assistance in this matter.




                                              Arnold B. Calmann


 cc:    All Counsel of Record (by CM/ECF)
